Citation Nr: 1701527	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-27 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berry, Counsel



INTRODUCTION

The Veteran had active service from July 1959 to July 1962.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO).  

The Board also notes that the September 2011 rating decision currently on appeal actually increased the Veteran's disability rating for his lumbar spine to 20 percent, effective from April 6, 2010.  A notification letter sent to the Veteran also in September 2011 reflects the award for a 20 percent rating.  However, for reasons unknown, the subsequent documents pertaining to the low back disability currently on appeal reflect a rating of 10 percent.  As such, the Board has characterized the issue on appeal as entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

In a statement signed by the Veteran on September 20, 2016, and received by VA on that same date, prior to the promulgating of a decision in the appeal, the Veteran withdrew his appeal as to the claims of entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine and entitlement to TDIU.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to a disability rating in excess of 20 percent for degenerative disc disease and entitlement to TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a statement signed by the Veteran on September 20, 2016, and received by VA on the same day, the Veteran stated that he did not wish to have his appeal forwarded to the Board because the medical evidence did not reflect a worsening of symptoms regarding his low back disability, and that he did not meet the schedular criteria for entitlement to a TDIU.  

Although the Veteran later filed another claim for increase involving the back and his representative later submitted a brief in November 2016 arguing the merits of the appeal, the Veteran had already withdrawn the appeal as a withdrawal is effective when made.  38 C.F.R. § 20.204(b)(3).  His September 2016 statement shows that his withdrawal was explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the Veteran.  See Warren v. McDonald, 28 Vet. App. 214, 218 (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  

As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Thus, the Board does not have jurisdiction to review the claims and they are dismissed.


ORDER

The appeal is dismissed. 




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


